DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 05/13/2022. As directed by the amendment: Claims 1-2 and 5 have been amended, claim 6-12 have been cancelled, and claims 13-18 have been added. Thus, claims 1-5 and 13-18 are presently pending in the application.

Allowable Subject Matter
Claims 1-5 and 13-18 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 are allowed because the prior art of record fails to disclose either singly or in combination the claimed calibration system where the medical fluid exits the chamber via the outlet when the medical fluid fills the chamber past the second position and where the switch is activated until the magnetic floating detection object completely passes the second position.
Closest prior art: Shalom (US 6095189).
Regarding Claims 1 and 13, Shalom fails to teach among all the limitations or render obvious a calibration system and a switch that is activated until the magnetic floating detection object completely passes the second position and a medical fluid that exits the chamber via the outlet when the medical fluid fills the chamber past the second position.
Claims 2-5 and 14-18 are allowable for depending on claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783